Citation Nr: 0717009	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractures of the pelvis with traumatic changes in the right 
sacroiliac joint, rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a left tibia 
fracture with osteomyelitis and leg shortening, currently 
rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
February 1948, from August 1950 to March 1952, from July 1956 
to April 1959, and from April 1959 to February 1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Boise, Idaho, 
VA Regional Office (RO).  

The Board notes that in July 2003, the agency of original 
jurisdiction (AOJ) increased the evaluation of the left tibia 
fracture with osteomyelitis and leg shortening to 10 percent.  
Since the AOJ did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993)

The veteran was afforded a personal hearing before a hearing 
officer at the RO in February 2003.  A transcript of the 
hearing has been associated with the claims file.  

The Board notes that he failed to appear for a scheduled 
Board hearing in May 2007.  Good cause having not been shown 
for his failure to appear, the hearing request is considered 
withdrawn.  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  Residuals of fractures of the pelvis with traumatic 
changes in the right sacroiliac joint are productive of 
listing of the spine, limitation of forward bending in the 
standing position, and a fused sacroiliac joint.  The entire 
thoracolumbar spine is not ankylosed, he does not have 
intervertebral disc syndrome, and there is no neurologic 
impairment.  

2.  The veteran does not have current osteomyelitis and left 
leg shortening is at most 11/2 inches.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for fractures of the 
pelvis with changes of the right sacroiliac joint have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.66, 4.71a, Diagnostic Code 5294 (before and after 
September 23, 2002) and 5236 (after September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for a 
left tibia fracture with osteomyelitis and leg shortening are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to 

recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral and cervical strain, 
Diagnostic Code 5236 governs ratings of sacroiliac injury and 
weakness and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).



Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  The 40 percent rating 
was the maximum rating under that code.

Under Diagnostic Code 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness), effective prior to 
September 23, 2002, a 10 percent rating was assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there was lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation was in 
order.  Finally, a maximum schedular rating of 40 percent was 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Effective prior to September 23, 2002, under Diagnostic Code 
5293, a 10 percent rating was provided for mild 
intervertebral disc syndrome with recurring attacks; a 20 
percent rating was provided for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating was provided for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  Here, the 
evidence shows that the veteran retains significant motion of 
the spine.  Therefore, a rating premised on ankylosis is not 
warranted.  

Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1):  For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).

Under Diagnostic Code 5275, when the shortening of lower 
extremity is from 11/4  to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned.  When the 
shortening is from 2 to 2-1/2 inches (5.1 centimeters to 6.4 
centimeters), a 20 percent rating is assigned.  When the 
shortening is from 2-1/2 to 3 inches (6.4 centimeters to 7.6 
centimeters), a 30 percent rating is assigned.  When the 
shortening is from 3 to 3-1/2 inches (7.6 centimeters to 8.9 
centimeters), a 40 percent rating is assigned.

A Note following Diagnostic Code 5275 provides that ratings 
based on shortening of the leg may not be combined with other 
ratings for fracture or faulty union in the same extremity.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in May 2002; a rating decision in 
August 2002; and a statement of the case in July 2003.  The 
May 2002 letter preceded the RO's initial adjudication 
(August 2002).  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence 

needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  The Board finds that any defect 
with regard to the timing or content of any of the notices 
sent is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of the claim with RO 
adjudication after receipt of the required notice.  The Board 
notes the RO additional notice in September 2005.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the June 2005 statement of the case).

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examination reports 
are of record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  The Board now 
turns to the merits of the claims.   



I.  Residuals of Fractures of the Pelvis with Traumatic 
Changes in the Right Sacroiliac Joint

The veteran's residuals of fractures of the pelvis with 
traumatic changes in the right sacroiliac joint are rated 
under Diagnostic Codes 5010-5294.  See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  The common cause 
of disability in this region is degenerative arthritis.  The 
lumbosacral and sacroiliac joints should be considered as one 
anatomical segment for rating purposes.  There should be 
careful consideration of lumbosacral sprain, and the various 
symptoms of pain and paralysis attributable to disease 
affecting the lumbar vertebrae and the intervertebral disc.  
38 C.F.R. § 4.66.  As noted, rating the conditions twice for 
overlapping symptoms would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.

The Board finds that a 40 percent rating is supportable under 
Diagnostic Code 5294.  On VA examination in January 2006, the 
examiner noted a significant list of the thoracic spine, a 
mild drop in the left hemi-pelvis and a fused sacroiliac 
joint.  Weight bearing projection was noted to show a list to 
the left side.  X-ray examination was noted to show asymmetry 
of the right hemi-pelvis suggesting that it had been forward 
positioned compared to the flat surface of the left.  In 
addition, the veteran provided credible testimony to the 
effect that he had constant right hip and low back pain 
causing difficulty walking up steps, that he had an unsteady 
gait, and that pain was exacerbated with prolonged walking.  
Transcript at 1-3 (2003).  He added that he was unable to 
squat, and demonstrated that he had limitation of forward 
bending in the standing position.  Id. at 5.  He testified 
that he had fatigue with walking, and spasms.  Id. at 8.  
Chronic lateral spurring was noted in the right hip on VA 
examination in August 2003.  Based on a review of the whole 
of the record, the Board finds that a 40 percent rating most 
appropriately reflects the degree of impairment.  

A rating in excess of 40 percent is not warranted under the 
old or new criteria.  A 40 percent rating is the maximum 
schedular evaluation under the old criteria.  The Board notes 
that on VA examination in July 2002, no sciatica and no 
radiculopathy 

were specifically noted, and at the hearing the veteran 
testified that he had no radiating pain.  Trancript at 7.  
Thus, a separate rating is not warranted for neurologic 
impairment.  In addition, while the sacroiliac joint is 
fused, the evidence shows that he maintains range of motion 
and the lumbar spine is not ankylosed.  On VA examination in 
January 2006, the low back flexed to 70 degrees and extended 
to 20 degrees.  Lateral bending was 20/20 and lateral 
rotation seated was 23/23.  Left hip flexor was 5-compared to 
the right of grade 5.  All other hip motors were 5/5 
including abductors, adductors, internal and external 
rotators.  In addition, there is no diagnosis of 
intervertebral disc syndrome of the lumbar spine.  The 
January 2006 VA examination report notes that x-ray 
examination of the lumbar spine was normal.  The veteran does 
not have a demonstrable deformity of a vertebral body, and 
thus a rating under diagnostic Code 5285 is not available.  

The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board finds 
the objective medical evidence to be most probative.  The 
Board notes that the January 2006 VA examiner stated that 
there was no relationship between degenerative disc disease 
of the cervical spine and the service-connected fractured 
tibia.  Rather, the cervical spine changes were a natural 
progression.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The evidence supports a 40 percent evaluation for residuals 
of right pelvic fractures with changes of the right 
sacroiliac joint.  Consequently, the benefits sought on 
appeal are granted.  



II.  Left Tibia Fracture with Osteomyelitis and Leg 
Shortening

Initially, the Board notes that a December 1986 rating 
decision reflects that the veteran's left tibia fracture with 
osteomyelitis and leg shortening was rated under Diagnostic 
Code 5000.  The Board notes that the record establishes that 
the veteran does not have current osteomyelitis.  A July 2002 
VA examination report notes x-ray examination of the tibia 
showed no evidence of osteomyelites.  In August 2003, the 
examiner stated that there was no evidence of osteomyelitis.  
No signs of any type of osteomyelites were specifically noted 
on VA examination in January 2006.  Thus, a higher rating 
under Diagnostic Code 5000 is not warranted.  

The veteran's left leg disability is currently rated as 10 
percent disabling under Diagnostic Code 5275 pertaining to 
shortening of the bones of the lower extremity.  The Board 
notes that while it is the present level of disability that 
is of primary concern in this case, from a longitudinal 
perspective, the Board has been presented with a remarkable 
conflict in the record.  The Board notes that a December 1952 
private record notes a 1/4-inch shortening of the lower left 
limb, a December 1952 VA examination notes a 1/2-shortening of 
the left leg, a May 1986 VA examination report notes a slight 
leg length discrepancy, and an April 1989 private record 
notes a 3-inch shortening of the left leg.  

In addition, the evidence pertinent to the current evaluation 
is similarly at variance.  A July 2002 VA examination notes a 
one inch leg length discrepancy, with the right leg measuring 
33 inches and the left leg measuring 32 inches.  In addition, 
the examiner stated that the veteran wore a 3/4-inch heel lift, 
and that he walked with a limp due to the left leg 
disability.  Remarkably, a note from the veteran's private 
physician, received in February 2003, reflects that the left 
leg is longer than the right by 11/2 inches, with the right leg 
measuring 31.5 inches and the left leg measuring 33 inches.  
The Board notes that it appears these measurements are in 
reverse order.  In August 2003, the VA examiner stated that 
there was no leg length discrepancy and reiterated that 
finding in a January 2006 report of examination, adding that 
there was no reason for him to be wearing the heel lift.  

As is obvious from the evidence, professionals have examined 
the veteran and have reached diametrically opposed 
conclusions.  Private and VA examiners have made 
determinations in regard to left leg shortening ranging from 
no left leg shortening to the left leg being longer than the 
right.  In this case, a detailed review of the record fails 
to provide a basis for according some evidence more probative 
value than other evidence of record.  The Board finds little 
reason to believe that VA examiners and private examiners are 
less competent or more competent than the examiner who 
determined that the veteran did not have any left leg 
shortening or the examiner who determined that the veteran's 
left leg was longer than right, or the examiner who 
determined that there was one inch of left leg shortening.  
The Board is simply unable to conclude which examiners are 
more competent, although the January 2006 VA examiner 
specifically noted that he measured from the anterior spine 
superior iliac spine to the medial malleolus.  Regardless, 
the current evidence shows that at most, there is 11/2 inches 
of left leg shortening.  Such does not support a higher 
rating.  The Board notes that the 40 percent schedular rating 
contemplates loss of working time due to exacerbations of 
disability.  See 38 C.F.R. § 4.1 (2006).

Extraschedular Consideration

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Marked interference with employment is not shown.  
The July 2002 VA examination report notes that the veteran 
retired after having had a stroke. 








ORDER

A 40 percent evaluation for residuals of fractures of the 
pelvis with traumatic changes in the right sacroiliac joint 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

A rating in excess of 10 percent for a left tibia fracture 
with osteomyelitis and leg shortening is denied.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


